Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention. Applied to the present application, the claims belong to one of the statutory classes of a process.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1 is copied below, with the limitations belonging to an abstract idea being highlighted in bold.

a measurement step of each non-destructively measuring, for the titania-containing silica glass body, a physical parameter that fluctuates depending on a titania concentration and a physical parameter that fluctuates depending on a fictive temperature, at a predetermined temperature Tx, to obtain measured values of a plurality of physical parameters; 
a calculation step of calculating a coefficient of thermal expansion of the titania- containing silica glass body and a slope of the coefficient of thermal expansion of the titania- containing silica glass based on the measured values of the plurality of physical parameters obtained, respectively by using a linear relational expression expressed by the plurality of physical parameters; and 
an evaluation step of evaluating the thermal expansion properties of the titania- containing silica glass body based on the calculated coefficient of thermal expansion and slope of the coefficient of thermal expansion.
In Claim 1, the additional elements such as “titania-containing silica glass body” and “non-destructively measuring” are recited at a high level of generality and are not qualified as particular machines. The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to computer or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).

The highlighted limitation “a calculation step of calculating a coefficient of thermal expansion of the titania- containing silica glass body and a slope of the coefficient of thermal expansion of the titania- containing silica glass based on the measured values of the plurality of physical parameters obtained, respectively by using a linear relational expression expressed by the plurality of physical parameters” can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
The highlighted limitation “an evaluation step of evaluating the thermal expansion properties of the titania- containing silica glass body based on the calculated coefficient of thermal expansion and slope of the coefficient of thermal expansion” constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
According to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.' ‘); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping' ' was an abstract idea because it could be ‘‘performed by humans without a computer' ' ); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.' ' ).”
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the following additional elements:
“titania-containing silica glass body”; 
“non-destructively measuring”.

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.
The claim, therefore, is not patent eligible.
With regards to the dependent claims, Claims 2-13 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regard to the independent claim.
The dependent claims are, therefore, also ineligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US20170241863 to Borrelli et al. (hereinafter Borrelli) in view of US20120289393 to Kushibiki et al. (hereinafter Kushibiki).

Regarding Claim 1: Borrelli discloses:
“A method for evaluating thermal expansion properties of a titania-containing silica glass body” (para 0043 – “a method for measuring thermal properties of materials”; para 0044 – “The method may be applied to materials in general and is particularly suited to materials for which correlations between an optical or spectroscopic property of the material and a thermal property can be determined. In embodiments of the present description, thermal properties of glasses are considered and titania-silica (TiO2—SiO2) glasses (with and without dopants) are emphasized.”), comprising:
“a measurement step of each non-destructively measuring, for the titania-containing silica glass body, a physical parameter that fluctuates depending on a titania concentration” (Table 1; para 0059 – “Table 1 lists an identification number, composition, CTE, and CTE slope for each of the samples”; para 0054 – “The calibration may include measuring the Raman spectrum of one or more reference materials having known values of one or more thermal properties (e.g. CTE and/or CTE slope) (i.e. physical parameters, fluctuating depending on the titania concentration, added by examiner) and correlating the peak intensity, integrated intensity, linewidth, and or frequency of one or more Raman spectral bands with the thermal property… In one embodiment, the method includes correlating the intensity ratio of two Raman bands with ΔL/L0, CTE or CTE slope; ”) and  
“a physical parameter that fluctuates depending on a fictive temperature at a predetermined temperature Tx, to obtain measured values of a plurality of physical parameters” (para 0054 – “The method may include generating a calibration curve to correlate features of the Raman spectrum of a material with thermal properties of the material. The calibration may include measuring the Raman spectrum of one or more reference materials having known values of one or more thermal properties (e.g. CTE and/or CTE slope) and correlating the peak intensity, integrated intensity, linewidth, and or frequency of one or more Raman spectral bands with the thermal property. As used herein, peak intensity refers to the maximum intensity of a Raman spectral band and integrated intensity refers to the area of a Raman spectral band. In one embodiment, the method includes correlating the intensity ratio (i.e. physical parameter that fluctuates on a fictive temperature, see para 0037 of Specification, added by examiner) of two Raman bands with ΔL/L0, CTE or CTE slope”);
“a calculation step of calculating a coefficient of thermal expansion of the titania- containing silica glass body and a slope of the coefficient of thermal expansion of the titania-containing silica glass based on the measured values of the plurality of physical parameters” (para 0045 – “Thermal properties include the coefficient of thermal expansion and the expansivity slope. The coefficient of thermal expansion may also be referred to herein as “CTE” or “expansivity”. The expansivity slope may also be referred to herein as “CTE slope”. CTE and CTE slope are defined in terms of the linear expansion of a material”; para 0047 – “CTE and CTE slope for the titania-silica glasses can be obtained from the data shown in FIG. 1 (i.e. plurality of physical parameters, added by examiner) by taking the first and second derivatives (i.e. calculated, added by examiner), respectively”; para 0049 – “CTE and CTE slope are obtained from the Raman spectrum. The method may be applied to binary titania-silica glasses or doped titania-silica glass. The doped titania-silica glass may be a boron-doped titania silica glass.”; para 0068 – “The results shown in FIG. 4 reveal a nearly linear correlation of the quantity 1-I1110/I930 with CTE. The correlation permits determination (i.e. calculation added by examiner) of the CTE of unknown samples from measurements of Raman spectra”);
“an evaluation step of evaluating the thermal expansion properties of the titania- containing silica glass body based on the calculated coefficient of thermal expansion and slope of the coefficient of thermal expansion” (para 0058 – “This example describes the determination of a calibration curve that correlates Raman spectral features of a series of boron-doped titania-silica glass samples with CTE. To develop the correlation (interpreted as evaluation, added by examiner), CTE and CTE slope for each of the samples were measured independently by the sandwich seal technique… The measurement is repeated at several temperatures to obtain birefringence as a function of temperature, which can be related to the temperature dependence of thermally-induced strains between the sample and standard and converted to CTE and/or CTE slope using the known CTE and/or CTE slope of the standard.”).  

“a fictive temperature at a predetermined temperature Tx.”
	However, Kushibiki discloses:
“a fictive temperature at a predetermined temperature Tx” (para 0081 – “CTE (coefficient of thermal expansion) characteristics of TiO2—SiO2 ultra-low-expansion glass are adjusted by TiO2 concentration. OH (hydroxyl) content, contained depending on a fabrication process, and thermal history (fictive temperature TF) of glass also have considerable influence on CTE characteristics. Therefore, relationships of CTE characteristics (especially zero-CTE temperature {T(zero-CTE)} at which CTE becomes zero) to chemical composition ratio (TiO2 concentration C(TiO2)), impurity (OH) concentration C(OH), and fictive temperature were studied by using acoustic properties (leaky-surface-acoustic-wave (LSAW) velocity VLSAW, longitudinal-wave velocity VL, shear-wave velocity VS, and density ρ) measured by an ultrasonic microspectroscopy (UMS) technique”; para 0105 – “The longitudinal-wave velocities, shear-wave velocities, densities, LSAW velocities, and CTE characteristics of the fabricated specimens were measured. FIG. 7 show the results of the measurements as a function of heat treatment temperature TA corresponding to fictive temperature. ”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for evaluating thermal expansion properties of a titania-containing silica glass body, disclosed by Borrelli, as taught by Kushibiki, in order to improve the thermal expansion coefficient characteristics 

Regarding Claim 7:  Borrelli/Kushibiki combination discloses the method for evaluating thermal expansion properties of a titania-containing silica glass body, according to Claim 1.
Borrelli is silent on:
“wherein the titania-containing silica glass body is a photomask substrate”.
	However, Kushibiki discloses:
“wherein the titania-containing silica glass body is a photomask substrate” (para 0177 - “glass manufacturers need to perform evaluation and selection of T(zero-CTE) of mirror substrates and photomask substrates for quality control of the produced glass ingots and in order to appropriately configure reflective optics of EUVL systems”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for evaluating thermal expansion properties of a titania-containing silica glass body, disclosed by Borrelli, as taught by Kushibiki, in order to ensure that the photomask structure is stable under common range of temperatures.

Regarding Claim 8:  Borrelli/Kushibiki combination discloses the method for evaluating thermal expansion properties of a titania-containing silica glass body, according to Claim 1.
	Borrelli further discloses:
“wherein the predetermined temperature Tx is within a temperature range of 00C to 600C” (para 0045 – “Thermal properties include the coefficient of thermal expansion and the expansivity slope. The coefficient of thermal expansion may also be referred to herein as “CTE” or “expansivity”. The expansivity slope may also be referred to herein as “CTE slope”. CTE and CTE slope are defined in terms of the linear expansion of a material… where the ratio ΔL/L0 is the relative length change of the material, L0 is the length of the material at a reference temperature T0 (25° C.), ΔL=LT−L0, and LT is the length of the material at temperature T”).

Regarding Claim 9:  Borrelli/Kushibiki combination discloses the method for evaluating thermal expansion properties of a titania-containing silica glass body, according to Claim 1.
	Borrelli further discloses:
“wherein the predetermined temperature Tx is within a temperature range of 00C to 600C” (para 0045 – “Thermal properties include the coefficient of thermal expansion and the expansivity slope. The coefficient of thermal expansion may also be referred to herein as “CTE” or “expansivity”. The expansivity slope may also be referred to herein as “CTE slope”. CTE and CTE slope are defined in terms of the linear expansion of a material… where the ratio ΔL/L0 is the relative length change of the material, L0 is the length of the material at a reference temperature T0 (25° C.), ΔL=LT−L0, and LT is the length of the material at temperature T”).

Regarding Claim 10:  Borrelli/Kushibiki combination discloses the method for evaluating thermal expansion properties of a titania-containing silica glass body, according to Claim 1.
	Borrelli further discloses:
“wherein the predetermined temperature Tx is within a temperature range of 00C to 600C” (para 0045 – “Thermal properties include the coefficient of thermal expansion and the expansivity slope. The coefficient of thermal expansion may also be referred to herein as “CTE” or “expansivity”. The expansivity slope may also be referred to herein as “CTE slope”. CTE and CTE slope are defined in terms of the linear expansion of a material… where the ratio ΔL/L0 is the relative length change of the material, L0 is the length of the material at a reference temperature T0 (25° C.), ΔL=LT−L0, and LT is the length of the material at temperature T”).

	Regarding Claim 11: Borelli discloses:
A method for manufacturing a titania-containing silica glass, comprising: a molding step of molding a transparent titania-containing silica glass body to obtain a molded titania-containing silica glass body” (para 0060 – “Titania-silica soot was used in the preparation of all samples. The titania-silica soot was prepared by flame combustion of a titania precursor (tetraisopropoxide titanium) and a silica precursor (octamethyltetrasiloxane) in an oxidizing flame. The amount of titania precursor employed was adjust to provide titania-silica soot products having the TiO2 concentrations listed in Table 1. The soot products had a uniform surface area and a uniform TiO2 content”; para 0062 – “The degassed slurry was then removed from the vacuum chamber and poured into molds to gel. The molds were placed in a humidity chamber kept at 90% relative humidity… . The gelled samples were dried by placing the molds in a fume hood and closing the sash. The molds were partially covered to control the rate of drying”);
“an evaluation step of applying the method for evaluating thermal expansion properties as described in Claim 1 to the molded titania-containing silica glass body” (see the rejection for Claim 1);
“evaluating whether at least one of the following requirements is satisfied or not: the coefficient of thermal expansion falls within a specific prescribed value range; and the slope of the coefficient of thermal expansion is a specific prescribed value or less”; (para 0069 – “This example presents a correlation of features of the Raman spectra of materials with the relative length change (ΔL/L0) (interpreted as an analog to the coefficient of thermal expansion, added by examiner) of the material as a function of temperature. Three samples having the compositions listed in Table 2 were investigated. Images of the samples are shown in FIG. 5”; para 0078 – “This example demonstrates that Raman spectral data provide a reliable correlation (interpreted as falling into the prescribed value range, added by examiner) of the relative length change (ΔL/L0).”), and 
“a judgment step of determining the glass body to be an acceptable product in a case where at least one of the requirements described above is satisfied in the evaluation step” (para 0078 – “This example demonstrates that Raman spectral data provide a reliable correlation (interpreted as falling into the prescribed value range, added by examiner) of the relative length change (ΔL/L0).”).

Claims 2-4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli in view of Kushibiki and in further view of US20100261597A1 to Koike et al. (hereinafter Koike).

Regarding Claim 2: Borrelli/Kushibiki combination discloses the method for evaluating thermal expansion properties of a titania-containing silica glass body, according to Claim 1.
Borrelli/Kushibiki combination is silent on:
further comprising, in the measurement step, obtaining a measured value of a physical parameter that fluctuates depending on a fluorine concentration as the plurality of physical parameters”.
	However, Koike discloses:
“further comprising, in the measurement step, obtaining a measured value of a physical parameter that fluctuates depending on a fluorine concentration as the plurality of physical parameters” (para 0092 – “The fluorine-containing TiO2—SiO2 glass can be manufactured by employing the same soot process as in the foregoing OH-containing TiO2—SiO2 glass or a direct process.”; para 0014 – “as is clear from the comparison between Example 1 and Example 2 in FIG. 2, even in a TiO2—SiO2 glass having a fictive temperature of not higher than 1,200° C. and an F concentration of 100 ppm or more, the temperature dependence of a coefficient of thermal expansion is different if the F concentration is different”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for evaluating thermal expansion properties of a titania-containing silica glass body, disclosed by Borrelli/Kushibiki combination, as taught by Koike, in order to bring the CTE close to zero over a wide temperature range, making the titania-containing silica glass body more stable in the wide range of temperatures.

Regarding Claim 3:  Borrelli/Kushibiki combination discloses the method for evaluating thermal expansion properties of a titania-containing silica glass body, according to Claim 1.
Borrelli/Kushibiki combination is silent on:
“further comprising, in the evaluation step, calculating a cross-over temperature (COT) from the calculated coefficient of thermal expansion”.
	However, Koike discloses:
“further comprising, in the evaluation step, calculating a cross-over temperature (COT) from the calculated coefficient of thermal expansion” (para 0027 – “The TiO2—SiO2 glass of the invention has a temperature, at which a coefficient of thermal expansion (CTE) is 0 ppb/° C. (cross-over temperature; COT), falling within the range of 23±4° C. and a temperature width ΔT, in which a coefficient of thermal expansion (CTE) is 0±5 ppb/° C., of 5° C. or more”; para 0028 – “The COT and ΔT of TiO2—SiO2 glass can be determined by measuring a coefficient of thermal expansion (CTE) of the TiO2—SiO2 glass by a known method, for example, by using a laser interferometric dilatometer in the temperature range of from −150 to +200° C. and plotting the relationship between CTE and the temperature as shown in FIG. 1 (interpreted as calculated, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for evaluating thermal expansion properties of a titania-containing silica glass body, disclosed by 

	Regarding Claim 4:  Borrelli/Kushibiki combination discloses the method for evaluating thermal expansion properties of a titania-containing silica glass body, according to Claim 1.
	Borrelli further discloses:
“wherein the physical parameters that fluctuate depending on the titania concentration, the fictive temperature and the fluorine concentration are a ratio of peak intensities in a Raman spectrum” (para 0054 – “The calibration may include measuring the Raman spectrum of one or more reference materials having known values of one or more thermal properties (e.g. CTE and/or CTE slope) (i.e. physical parameters, fluctuating depending on the titania concentration, added by examiner) and correlating the peak intensity, integrated intensity, linewidth, and or frequency of one or more Raman spectral bands with the thermal property… In one embodiment, the method includes correlating the intensity ratio of two Raman bands with ΔL/L0, CTE or CTE slope”).
	Borrelli is silent on:
“an ultrasonic wave propagation velocity”.
	However, Kushibiki discloses:
an ultrasonic wave propagation velocity” (para 0003 – “the present inventors proposed and developed an indirect method by ultrasonic velocity measurement for evaluating CTE characteristics of TiO2—SiO2 glasses, using the relationships among the chemical, physical and thermal properties”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for evaluating thermal expansion properties of a titania-containing silica glass body, disclosed by Borrelli/Kushibiki combination, as taught by Borrelli and Kushibiki separately, in order to improve the thermal expansion coefficient characteristics of the glass and ensure the temperature-wise stable performance of the glass in question, and in order to use non-destructive methods of evaluating physical parameters of the glass body and keep it intact.

Regarding Claim 12: Borrelli/Kushibiki combination discloses the method for manufacturing a titania-containing silica glass, according to Claim 11.
Borrelli/Kushibiki combination is silent on:
“wherein the molded titania-containing silica glass body is obtained by: forming a porous titania-containing silica glass body by using a silica precursor and a titania precursor as raw materials, and then making the porous titania-containing silica glass body transparent.”
However, Koike discloses:
“wherein the molded titania-containing silica glass body is obtained by: forming a porous titania-containing silica glass body” (para 0092 – “The fluorine-containing TiO2—SiO2 glass can be manufactured by employing the same soot process as in the foregoing OH-containing TiO2—SiO2 glass or a direct process. However, in the soot process, fluorine-containing materials are used as an Si precursor and a Ti precursor serving as glass-forming raw materials, or an Si precursor and a Ti precursor are subjected to flame hydrolysis or thermal decomposition in a fluorine-containing atmosphere to obtain a fluorine-containing porous TiO2—SiO2 glass body”)
“and then making the porous titania-containing silica glass body transparent” (para 0054 – “after treating the obtained porous TiO2—SiO2 glass body in a water vapor-containing atmosphere, it is heated to a densification temperature or higher in a water vapor-containing atmosphere and further heated to a transparent vitrification temperature or higher, thereby obtaining an OH-containing TiO2—SiO2 glass”; para 0055 – “the transparent vitrification temperature as referred to herein means a temperature at which a crystal cannot be confirmed by an optical microscope, and a transparent glass is obtained”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for manufacturing a titania-containing silica glass, disclosed by Borrelli/Kushibiki combination, as taught by Koike, in order to densify the glass body and make it more resilient to temperature changes by converting the porous glass body into the transparent one using the vitrification process.

Regarding Claim 13: Borrelli/Kushibiki combination discloses the method for manufacturing a titania-containing silica glass, according to Claim 11.
Borrelli/Kushibiki combination is silent on:
“further comprising, in the evaluation step, calculating a cross-over temperature (COT) from the calculated coefficient of thermal expansion, and evaluating whether at least one of the following requirements is satisfied or not: the coefficient of thermal expansion falls within a specific prescribed value range; the slope of the coefficient of thermal expansion is a specific prescribed value or less; and the cross-over temperature falls within a prescribed temperature range”.  
	However, Koike discloses:
“further comprising, in the evaluation step, calculating a cross-over temperature (COT) from the calculated coefficient of thermal expansion” (para 0027 – “The TiO2—SiO2 glass of the invention has a temperature, at which a coefficient of thermal expansion (CTE) is 0 ppb/° C. (cross-over temperature; COT), falling within the range of 23±4° C. and a temperature width ΔT, in which a coefficient of thermal expansion (CTE) is 0±5 ppb/° C., of 5° C. or more”; para 0028 – “The COT and ΔT of TiO2—SiO2 glass can be determined by measuring a coefficient of thermal expansion (CTE) of the TiO2—SiO2 glass by a known method, for example, by using a laser interferometric dilatometer in the temperature range of from −150 to +200° C. and plotting the relationship between CTE and the temperature as shown in FIG. 1 (interpreted as calculated, added by examiner)”).
“evaluating whether at least one of the following requirements is satisfied or not: the coefficient of thermal expansion falls within a specific prescribed value range; the slope of the coefficient of thermal expansion is a specific prescribed value or less; and the cross-over temperature falls within a prescribed temperature range” (para 0149 – “As is clear from Table 1, in Examples 1, 2 and 6 in which the COT falls within the range of 23±4° C., and the ΔT is 5° C. or more, the coefficient of thermal expansion is substantially zero under a temperature condition (22±2° C.) in an exposure tool at the time of carrying out EUVL, and therefore, the glasses of these Examples 1, 2 and 6 are suitable for an optical member of an exposure tool for EUVL (i.e. COT and CTE fall within a specific prescribed value range, added by examiner)”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for evaluating thermal expansion properties of a titania-containing silica glass body, disclosed by Borrelli/Kushibiki combination, as taught by Koike, on order to make it better suited for the photolithography technology and to widen the glasses’ areas of application.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.

Regarding Claim 5: The closest prior art reference is US20170241863 to Borelli et al. (hereinafter Borelli). 
Borelli teaches a method for evaluating thermal expansion properties of a titania-containing silica glass body and how to calculate the coefficient of thermal expansion and the slope of the coefficient of thermal expansion. Borelli does not teach specific linear relational expressions to calculate the coefficient of thermal expansion and the slope of the coefficient of thermal expansion based on the longitudinal wave sound velocity or a transverse wave sound velocity.
The prior art fails to anticipate or render obvious the limitation:
”the linear relational expression to calculate the coefficient of thermal expansion is the following linear relational expression (1): CTE at Tx = a1[A] + b1[B] + c1[C] + d1 … (1), and  wherein the linear relational expression to calculate the slope of the coefficient of thermal expansion is the following linear relational expression (2): CTE-SLOPE at TX = a2[A] + b2[B] + c2[C] + d2 … (2)  (in the linear relational expressions (1) and (2), 
[A] is a term containing a longitudinal wave sound velocity VL or a transverse wave sound velocity Vs in the titania-containing silica glass body; 
[B] is a term containing I1/I0 or I2/I0 when a peak intensity at 440 cm-1 or 820 cm-1 is denoted by I0, a scattered peak intensity at 495 cm-1 is denoted by I1, and a peak intensity at 605 cm-1 is denoted by I2, in a Raman spectrum in the titania-containing silica glass body; 
[C] is a term containing I3/I0 or I4/I0 when the peak intensity at 440 cm-1 or 820 cm-1 is denoted by To, a peak intensity at 960 cm-1 is denoted by I3; and a peak intensity at 1,140 cm-1 is denoted by I4, in the Raman spectrum in the titania-containing silica glass body; and a1, b1, c1, d1, a2, b2, c2, and d2 are coefficients calculated by regression calculation by a least-square method from the relational expressions (1) and (2).)” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding Claim 6: The closest prior art reference is US20100261597 to Koike et al. (hereinafter Koike.) 
Koike discloses the method for evaluating thermal expansion properties of a titania-containing silica glass body, according to Claim 1, wherein the titania-containing silica glass body has a shape of a glass block.
However, the prior art fails to anticipate or render obvious the limitation:
“the titania-containing silica glass body has at least one pair of opposing parallel planes, one plane of the at least one pair of opposing parallel planes has an area of 200 cm2 to 3,000 cm2, and a distance between the one pair of opposing parallel planes is in a range of 0.5 cm to 15 cm” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20060276323 to Iwahashi et al. (hereinafter Iwahashi) discloses a silica glass, particularly a black very low thermal expansion glass and the method of its preparation.
US20050245382A1 to Iwahashi et al. (hereinafter Iwahashi) discloses a silica glass containing TiO2 and process for its production.
US20130103342A1 to Kushibiki et al. (hereinafter Kushibiki) discloses method of measuring fictive temperature of optical glass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863